TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00217-CR



                                The State of Texas, Appellant

                                                v.

                               Nathan Kriechbaum, Appellee


           FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
         NO. C-1-CR-09-219356, HONORABLE DAVID CRAIN, JUDGE PRESIDING


                           MEMORANDUM OPINION


              The State has filed a motion to withdraw its notice of appeal, explaining that the

appellee has entered into a plea agreement. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.2.



                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: May 20, 2010

Do Not Publish